Citation Nr: 1756376	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-33 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a patellar fracture of the right knee with degenerative changes, for the period on appeal prior to October 7, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a patellar fracture of the right knee with degenerative changes, for the period from October 7, 2014.

3.  Entitlement to a separate evaluation for instability of the right knee, for the period on appeal prior to October 7, 2014.

4.  Entitlement to a separate evaluation for instability of the right knee, for the period from October 7, 2014.

5.  Entitlement to an initial compensable evaluation for migraine headaches, for the period on appeal prior to October 7, 2014.

6.  Entitlement to a compensable evaluation for migraine headaches, for the period from October 7, 2014.

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

8.  Entitlement to an initial evaluation in excess of 10 percent for asthma with asbestosis, for the period on appeal prior to October 3, 2013.

9.  Entitlement to an evaluation in excess of 30 percent for asthma with asbestosis, for the period from October 3, 2013.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for a sleep disorder, to include insomnia, and to include as due to Persian Gulf Syndrome.

14.  Whether new and material evidence has been received to reopen a claim for service connection for a right thumb disability with flexor tendon entrapment.

15.  Entitlement to service connection for a right thumb disability with flexor tendon entrapment.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from July 1979 to July 1996.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010, April 2010, and September 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues of entitlement to an increased rating for residuals of a patellar fracture of the right knee with degenerative changes and a separate rating for instability of the right knee from October 7, 2014, an increased rating for migraine headaches from October 7, 2014, and an increased rating for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal prior to October 7, 2014, the Veteran's right knee disability was not productive of flexion limited to 30 degrees or less, ankylosis, dislocation or removal of the semilunar cartilage, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

2.  For the period on appeal prior to October 7, 2014, the Veteran's right knee disability was not productive of recurrent subluxation or lateral instability.

3.  For the period on appeal prior to October 7, 2014, the Veteran's headaches were not productive of prostrating attacks.

4.  For the period on appeal prior to October 3, 2013, the Veteran's asthma with asbestosis was not productive of FVC of 74 percent predicted or less, DLCO (SB) of 65 percent predicted or less, maximum exercise capacity of 20 ml/kg/min oxygen consumption or less with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy, FEV-1 of 70 percent predicted or less, FEV-1/FVC of 70 percent or less, daily inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, at least monthly visits to a physician for required care of exacerbations, use of systemic (oral or parenteral) corticosteroids, or episodes of respiratory failure.

5.  For the period from October 3, 2013, the Veteran's asthma with asbestosis was not productive of FVC of 64 percent predicted or less, DLCO (SB) of 55 percent predicted or less, maximum exercise capacity of 20 ml/kg/min oxygen consumption or less with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy, FEV-1 of 55 percent predicted or less, FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbations, use of systemic (oral or parenteral) corticosteroids, or episodes of respiratory failure.  

6.  Bilateral hearing loss is not related to service and did not manifest within one year of separation.

7.  Tinnitus is not related to service.

8.  Sleep apnea arose in service.

9.  The Veteran does not have a current diagnosed insomnia-related disability.

10.  Evidence received subsequent to an October 2006 final rating decision relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right thumb disability with flexor tendon entrapment.

11.  A right thumb disability with flexor tendon entrapment is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a patellar fracture of the right knee with degenerative changes, for the period on appeal prior to October 7, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for a separate evaluation for instability of the right knee, for the period on appeal prior to October 7, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for an initial compensable evaluation for migraine headaches, for the period on appeal prior to October 7, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for an initial evaluation in excess of 10 percent for asthma with asbestosis, for the period on appeal prior to October 3, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2017).

5.  The criteria for an evaluation in excess of 30 percent for asthma with asbestosis, for the period from October 3, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2017).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  The criteria for service connection for a sleep disorder, to include insomnia, and to include as due to Persian Gulf Syndrome, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

10.  Evidence received since a final October 2006 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a right thumb disability with flexor tendon entrapment is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

11.  The criteria for service connection for a right thumb disability with flexor tendon entrapment have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Right Knee

The Veteran seeks an increased rating for his right knee disability.  In his June 2010 notice of disagreement, he specified that he was seeking an increase to his current 10 percent rating as well as a separate rating for instability.

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under this code, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

In his January 2009 claim, the Veteran reported that his knee disability had increased in severity.  He also reported instability.

In a January 2009 letter, the Veteran's private treating physician noted bilateral knee pain and crepitus on physical examination.

Private treatment records reflect that in January 2009 the Veteran reported pain and swelling in his right knee.  He was diagnosed with degenerative joint disease and referred to an orthopedist.

The Veteran underwent a VA examination in November 2009.  He reported a continual popping noise and constant throbbing and sharp pain.  He reported difficulty bending and climbing.  He reported stiffness, weakness, giving way, decreased speed of joint motion, dislocation or subluxation once or twice yearly, locking several times per year but less than monthly, repeated effusions, warmth, swelling, and tenderness.  There was no history of hospitalization or surgery.  He reported moderate flare-ups occurring weekly and lasting hours, during which he is unable to continue to walk.  He was able to walk a quarter mile at a time.  He used a brace intermittently.  Gait was antalgic with no other evidence of abnormal weight-bearing.  Physical examination revealed bony joint enlargement, effusion, tenderness, crepitation, clicks or snaps.  There was no grinding, instability, or meniscus abnormality.  Flexion was limited to 40 degrees, and further limited to 35 degrees on repetition with additional pain.  Extension was full with repetitive testing.  There was no ankylosis.  X-rays showed degenerative changes.  The examiner diagnosed residuals of a right knee patellar fracture with degenerative changes.  The examiner found significant effects on the Veteran's usual occupation due to decreased mobility and problems with lifting and carrying.

The Veteran underwent another VA examination in September 2010.  He reported pain, stiffness, weakness, giving way, instability, and decreased speed of joint motion.  He reported weekly locking episodes and stated that he sometimes wears a brace for support.  He reported weekly effusions.  He denied flare-ups.  Gait was antalgic.  Physical examination showed crepitus, tenderness, weakness, abnormal motion, and guarding of movement.  There was no instability, patellar abnormality, or meniscus abnormality.  There was no ankylosis.  There was objective evidence of pain with active motion.  The Veteran's report of bilateral knee pain during active and passive range of motion tests resulted in measurements being inaccurate, nonreproducible, and not representative in the opinion of the examiner, and they were therefore intentionally excluded from the examination report.  He was diagnosed with mild to moderate knee arthritis.  

VA treatment records reflect that in May 2011 the Veteran reported mild aching joint pains typically less than 3/10.  The claims file reflects VA treatment records last uploaded on October 7, 2014.

At his June 2017 hearing, the Veteran reported that his right knee had worsened to the point of immobility.  He stated that his most recent VA x-rays were within the prior six months.

The Board finds that for the period on appeal prior to October 7, 2014, neither an evaluation in excess of 10 percent nor a separate rating for instability or any other manifestation is warranted for the Veteran's right knee disability.  His current 10 percent evaluation is warranted for flexion limited to 45 degrees.  Higher evaluations are available for flexion limited to 30 degrees or less, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no indication of ankylosis, dislocation or removal of the semilunar cartilage, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Flexion was not measured as limited to less than 35 degrees.  While the Veteran reported instability with intermittent use of a brace, two physical examinations found no objective evidence of instability, and there is no medical evidence of the Veteran being treated for falls.  The Board finds the examiners' objective findings more probative than the Veteran's subjective reports of instability.  Furthermore, the Board does not find the Veteran's symptoms to be the functional equivalent of the criteria for higher ratings.  See DeLuca, 8 Vet. App. at 204-07.  His November 2009 reports of flare-ups which forced him to stop walking did not prevent him from walking a quarter mile, and by September 2010 he denied flare-ups altogether.  In May 2011, he reported mere mild pains typically less than 3/10.  For these reasons, the Board finds that the for the period on appeal prior to October 7, 2014, neither an evaluation in excess of 10 percent nor a separate rating for instability or any other manifestation is warranted for the Veteran's right knee disability.  The period thereafter is addressed in the remand section of this decision.

Migraine Headaches

The Veteran seeks a compensable rating for migraine headaches.

The Veteran's headaches are rated as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, headaches are rated at 0 percent with less frequent attacks.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over a period of several months.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Private treatment records reflect that in May 2010 the Veteran reported headaches for two days.  He rated the pain at 8/10 and reported that he was occasionally lightheaded and off balance.  The pain was intermittent and kept him up at night.  He was diagnosed with headaches.  In June 2010 he reported that the headaches had resolved.  He again denied current headaches in September 2010.

The Veteran underwent a VA examination in September 2010.  He reported weekly headaches that did not prevent him from his activities but rather slowed him down.  Headaches lasted for hours and there were no prostrating attacks.

In his December 2011 notice of disagreement, the Veteran reported frequent and severe migraine headaches.

Private treatment records reflect that in July 2012 the Veteran again denied any current headaches.  He reported some headaches which he related to his blood pressure in August 2012.  He was diagnosed with headaches due to high blood pressure.

The claims file reflects VA treatment records last uploaded on October 7, 2014.

At his June 2017 hearing, the Veteran stated that he wakes up on a daily basis with consistent migraine headache pain.  He reported receiving treatment three weeks prior to the hearing.

The Board finds that a compensable rating is not warranted for migraine headaches for the period on appeal prior to October 7, 2014.  Compensable ratings for headaches are available based on the frequency of prostrating attacks.  There is no evidence in the record of any prostrating attacks for this period.  The Veteran has reported frequent and severe headaches that kept him up at night, but at his September 2010 VA examination he denied prostrating attacks.  There is no evidence in the record to contradict this denial.  Private treatment records reflect that the Veteran denied headaches entirely in June 2010, September 2010, and July 2012.  For these reasons, the Board finds that a compensable rating is not warranted for migraine headaches for the period on appeal prior to October 7, 2014.  The period thereafter is addressed in the remand section of this decision.

Asthma with Asbestosis

The Veteran seeks an increase to his ratings for asthma with asbestosis.  

The Veteran's disability is rated as asbestosis under 38 C.F.R. § 4.97, Diagnostic Code 6833, which directs that it be rated under the General Rating Formula for Interstitial Lung Disease.  Under this formula, a 10 percent rating is warranted for forced vital capacity (FVC) of 75 to 80 percent predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy.

Alternatively, bronchial asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this code, a 10 percent rating is warranted for percentage of predicted forced expiratory volume in one second (FEV-1) or a ratio of FEV-1 to FVC (FEV-1/FVC) of 71 to 80 percent, or for intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 or FEV-1/FVC of 56 to 70 percent, daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 or FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 or FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high-dose corticosteroids or immunosuppressive medications.

Under both Diagnostic Codes, evaluations are to be based on post-bronchodilator results unless pre-bronchodilator results are less severe than post-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

The Veteran underwent a VA examination in November 2009.  He reported ongoing shortness of breath with running, public speaking, and at times just sitting and doing nothing.  He reported acute asthma attacks one or two times per year as well as clinical visits for exacerbations several times per year.  He reported less than daily wheezing and a history of cough.  He reported frequent dyspnea on severe exertion and occasional dyspnea from rest to moderate exertion.  He reported occasional chest pain.  X-rays showed bilateral lung densities which me be artefactual.  Pulmonary function test rates were normal.  Specifically, FVC was 90 percent predicted, FEV-1 was 91 percent predicted, FEV-1/FVC was 80 percent.  DLCO was 49 percent predicted, but single breath method was not used.  The examiner noted that diffusing capacity was normal when corrected for alveolar volume.  FVC and FEV-1 were tested pre-bronchodilator only; because the results were normal post-bronchodilator tests were not conducted.  See 38 C.F.R. § 4.96(d)(4).

The Veteran underwent another VA examination in September 2010.  He reported getting shortness of breath which affected his ability to do heavy work.  He reported use of an inhaler for the prior 2 years, using it 3 times per week.  He had not been hospitalized for asthma, and he was not treated with oral steroids, parenteral steroids, antibiotics, or other immunosuppressive treatment.  Aside from his asthma there were no current symptoms of asbestosis.  The examiner characterized the Veteran's symptoms as mild and relieved by inhaled bronchodilators. 

VA treatment records reflect that in May 2011 the Veteran reported no current inhaler use.    

The Veteran underwent another VA examination in September 2013.  He reported use of an inhaler 28 times per month.  He denied use of oral medications, and had no exacerbations requiring antibiotics or hospitalization in the prior year.  Data from spirometry testing was lost due to an electronic malfunction, and so additional testing was scheduled subsequent to the examination.  Spirometry results from October 3, 2013 indicated FVC at 83 percent predicted, FEV-1 at 73 percent predicted, and FEV-1/FVC at 69 percent.  DLCO was 45 percent predicted, but single breath method was not used.

At his June 2017 hearing, the Veteran reported that he has very frequent shortness of breath and difficulty breathing brought about by physical activity.  He reported that he treats his attacks with an inhaler.

The Board finds that an evaluation in excess of 10 percent is not warranted for asthma with asbestosis for the period prior to October 3, 2013.  Higher ratings are available for FVC of 74 percent predicted or less, DLCO (SB) of 65 percent predicted or less, maximum exercise capacity of 20 ml/kg/min oxygen consumption or less with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy, FEV-1 of 70 percent predicted or less, FEV-1/FVC of 70 percent or less, daily inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, at least monthly visits to a physician for required care of exacerbations, use of systemic (oral or parenteral) corticosteroids, or episodes of respiratory failure.  The evidence weighs against such manifestations.  Prior to October 3, 2013, FVC was measured at no lower than 90 percent predicted, FEV-1 no lower than 91 percent predicted, and FEV-1/FVC no lower than 80 percent.  DLCO (SB) was not recorded.  The Veteran reported symptoms no more severe than shortness of breath, wheezing, cough, and occasional chest pain.  Treatment consisted entirely of inhaler use less than daily, and in May 2011 he reported not needing to use it at all.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for asthma with asbestosis for the period prior to October 3, 2013.  

The Board further finds that an evaluation in excess of 30 percent is not warranted for asthma with asbestosis for the period from October 3, 2013.  Higher ratings are available for FVC of 64 percent predicted or less, DLCO (SB) of 55 percent predicted or less, maximum exercise capacity of 20 ml/kg/min oxygen consumption or less with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy, FEV-1 of 55 percent predicted or less, FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbations, use of systemic (oral or parenteral) corticosteroids, or episodes of respiratory failure.  The evidence weighs against such manifestations.  From October 3, 2013, FVC was measured at no lower than 83 percent predicted, FEV-1 no lower than 73 percent predicted, and FEV-1/FVC no lower than 69 percent.  DLCO (SB) was not recorded.  The Veteran reported symptoms no more severe very frequent shortness of breath and difficulty breathing brought about by physical activity.  Treatment consisted entirely of daily inhaler use.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for asthma with asbestosis for the period from October 3, 2013.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records include numerous audiograms over the Veteran's periods of service.  At his July 1974 induction examination for his first period of service, audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
5
15
15
30
LEFT
25
10
20
25
20

At his April 1979 induction examination for his second period of service, audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
15
LEFT
10
5
15
25
25

In December 1984, audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
15
10
10
20
15

At a July 1985 examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
10
5
10
15
15

At a May 1986 examination, audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
15
LEFT
5
10
15
15
15

At a February 1989 examination, audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
10
5
LEFT
5
0
10
10
5

At his March 1996 separation examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
20
10
LEFT
5
5
5
15
15

No hearing loss abnormality was noted.

Private treatment records indicate that in January 1998 the Veteran's hearing was tested for his employment.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
30
20
LEFT
0
10
10
20
20

He reported that his hearing was good.  He was diagnosed with mild high frequency hearing impairment of the right ear secondary to cerumen accumulation.  This appears to be based on his 8000 hertz threshold, which was 50 decibels and the only threshold above 30 decibels.

In a December 2008 letter to the Veteran's private treating physician, his then-representative stated that he was exposed to constant acoustical trauma from tanks and guns during his 22 years of service, and that he was not exposed to acoustical trauma after service.

In a January 2009 statement, the Veteran reported experiencing in-service acoustic trauma from gunfire, generators, and diesel engines as a diesel mechanic and in combat operations in Kuwait.

Private treatment records reflect that in January 2009, the Veteran reported bilateral tinnitus since exposure to hazardous noise in 1979.  He was diagnosed with bilateral tinnitus and moderate to severe bilateral hearing impairment.  In a January 2009 letter, the Veteran's private treating physician noted his diagnoses.  An attached audiogram report indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
50
75
No record
No record
LEFT
80
60
65
No record
No record

The physician opined that current hearing loss and tinnitus was likely the result of in-service hazardous noise.  No further rationale was given for this opinion.  

The Veteran underwent a VA examination in November 2009.  He reported in-service noise exposure from servicing oversized generators and big vehicles, as well as gunfire during training.  He denied recreational or occupational noise exposure after service, reporting work as a retail store manager.  He reported intermittent daily bilateral tinnitus which began in 1974 or 1975 when working in the motor pool.  The examiner determined that reliable pure tone test results could not be obtained because the Veteran would not respond to pure tones until they were at or above 70 decibels, even after repeated re-instruction.  Because of no reliable testing, no opinion was given as to etiology.

In his March 2010 notice of disagreement, the Veteran stated that he responded during the audiology examination as the audiologist directed.

Private treatment records include an April 2010 audiogram.  Audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
95
No record
105
LEFT
60
70
85
No record
90

There was no record of Maryland CNC scores.  The Veteran was diagnosed with sensorineural hearing loss.

At his June 2017 hearing, the Veteran reported that he was exposed to acoustic trauma in service while working on trucks and firing missiles.  He also reported going to the firing range on a regular basis while in service.  After service he worked as a retail manager, a corrections officer, and in telecommunications.  He reported hobbies of fishing and boating.  He reported current hearing loss which forced him to turn his television volume very high.  He also reported current ringing in his ears, which he first noticed in 1989 or 1990 in Kuwait.

The Board finds that the evidence weighs against a finding that any current hearing loss or tinnitus is related to service or that hearing loss manifested to a compensable degree within one year of separation from service.  Audiograms in service up to 17 months after separation from service do not show hearing loss that is considered a disability under 38 C.F.R. § 3.385.  The Board notes that the overall highest thresholds were measured at the July 1974 induction examination for the Veteran's first period of service.  The first audiogram showing thresholds over compensable levels is from January 2009, which shows severe hearing loss.  A second private audiogram April 2010 shows similar thresholds.  The VA examiner, however, found that the Veteran's lack of response to thresholds under 70 decibels rendered his results unreliable.  The Board finds this determination to be within the examiner's expertise, given that the examiner spoke with the Veteran and is in the best position to determine what levels should provoke response based on his ability to engage in conversation.  Furthermore, the Board finds that the examiner's determination is more probative than the Veteran's because the Veteran has repeatedly stated that he was exposed to acoustic trauma in Kuwait.  Service personnel records, however, do not list any service in Kuwait, but rather list overseas service in Germany, Korea, Barbados, and Japan, for periods ranging from 1980 to 1996.  As such, the Board finds the Veteran's reports of hearing loss and tinnitus to lack credibility, as do the private audiograms from January 2009 and April 2010, which are based on his unreliable responses.  For these reasons, the Board finds that the evidence weighs against a finding that any current hearing loss or tinnitus is related to service or that hearing loss manifested to a compensable degree within one year of separation from service.  Service connection is therefore denied.

Sleep Apnea

The Veteran claims service connection for sleep apnea.

Service treatment records do not reflect any symptoms of or treatment for any sleep-related disability.

Private treatment records reflect that in April 2010 the Veteran reported excessive daytime sleepiness with loud snoring.  He underwent an overnight monitored polysomnogram, which revealed severe obstructive sleep apnea with decreased sleep efficiency.  

In a May 2010 statement, a friend from service stated that he knew the Veteran since 1990 and since that time he had observed a very bad snoring problem.  He reported that he made these observations when staying with the Veteran while transitioning from duty station to duty station.

In a January 2011 letter, the Veteran's private treating otolaryngologist opined that it was more likely than not that his sleep apnea arose during active duty.  This opinion was based on the rationale that he reported in-service hypersomnolence, he had not gained any significant weight since service, and that testing for sleep apnea was not readily available when he was in service.  The Board notes that the Veteran's separation examination indicates that he was 190 pounds, and that treatment records from 2010 and 2011 place him within 10 pounds of that weight.

In January 2012, a second friend from service stated that he knew the Veteran since 1987 and bunked with him when transferring from station to station.  The friend reported that the Veteran had a very bad snoring problem.  A third friend from service stated that he met the Veteran in 1980, at which time they were bunking together.  The friend reported that the Veteran snored very loudly, and it worsened over the years.

The Veteran submitted a December 2013 disability benefits questionnaire that was completed by his VA treating physician.  The physician noted that the Veteran was diagnosed with sleep apnea in April 2010 after polysomnography was done for excessive daytime sleepiness, snoring, and witnessed apneas.  The Veteran reported having symptoms as far back as the late 1990s.  Etiology was not discussed.  The physician stated that hypertension and headaches may be related to sleep apnea but did not further explain which direction the causation runs.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea arose in service.  The January 2011 private opinion provides a probative rationale, explaining that snoring reported in service probably indicates that sleep apnea arose in service given that the Veteran's weight has not significantly fluctuated since separation.  Furthermore, the Veteran has provided statements from three bunkmates who report that they witnessed him snoring heavily in service.  There is no evidence in the record to contradict the opinion or these reports.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea arose in service, and service connection is therefore granted.

Insomnia

The Veteran claims service connection for insomnia.  In a February 2011 statement, he stated that insomnia was among the disabilities for which he was claiming presumptive service connection due to his service in the Persian Gulf.  In a December 2011 statement, the Veteran clarified that this was separate from his sleep apnea claim.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317; Interim Final Rule, 81 Fed. Reg. 71382 (Oct. 7, 2016).  Unlike service connection on a direct basis, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf Veteran" means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For the purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more or that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service treatment records do not reflect any symptoms of or treatment for insomnia or any sleep-related disability.  

At his June 2017 hearing, the Veteran reported that he has difficulty sleeping and is up all through the night.  He stated that this problem began during service.  When asked if he had been treated for this condition, he stated that he had just asked his new doctor about it.

The Board finds that the evidence does not establish a current disability upon which compensation may be based.  While the Veteran has stated that he has had trouble sleeping since service, there is no indication that he had ever reported such difficulty to his doctors until just before his June 2017 hearing.  Though he indicated at his hearing that he would supply medical records to confirm this treatment, he has not done so, nor has he provided VA with any specific information which would allow VA to obtain these records.  In any event, the Veteran did not say that his doctor had diagnosed him with any compensable disability underlying his reported insomnia.  To the extent that the Veteran claims his insomnia as an undiagnosed illness, the Board notes that service personnel records do not list any service in the Southwest Asia theater of operations, but rather list overseas service in Germany, Korea, Barbados, and Japan, for periods ranging from 1980 to 1996.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Right Thumb

The Veteran seeks to reopen a previously denied claim for service connection for a right thumb disability with flexor tendon entrapment.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim was originally denied in a January 1998 rating decision.  The decision noted that service treatment records from the Veteran's initial period of service were unavailable.  A claim to reopen was denied in an October 2006 rating decision on the basis that new and material evidence relevant to the unestablished fact of permanent residuals related to an in-service injury.  Unlike the January 1998 rating decision, service treatment records from the Veteran's first period of service were considered in the October 2006 decision.  The Veteran neither appealed this decision nor submitted any evidence during the one-year appeal period, and the decision therefore became final.

In a January 2009 letter, the Veteran's private treating physician noted a right thumb injury in service in January 1981, and that he was currently unable to flex his right thumb and exhibited pain with palpation.  The physician opined that the current symptoms were likely the result of the in-service injury.  Although no further rationale was provided, the Board finds that this evidence is not cumulative or redundant of the evidence previously of record, relates to the unestablished fact of a relationship between a current disability and service, and is sufficient to raise a reasonable possibility of substantiating the claim.  The Veteran's claim is therefore reopened and the Board will address it on the merits.

Service treatment records do not reflect any symptoms of or treatment for any thumb disability.  The Veteran has indicated the relevance of a treatment record dated August 1994.  This record, however, treats a laceration to the right index finger.  No thumb abnormality was noted at his March 1996 separation examination.

Post-separation military treatment records reflect that in June 1999 the Veteran reported right thumb pain with motion that prevented him from fully extending the thumb.  His physician found the thumb unable to hyperextend, tender to touch, and warm to touch.  He was diagnosed with an extensor tendon strain.  At a July 1999 follow-up he was diagnosed with a tendon injury and possible tear.

In a March 2006 statement, the Veteran reported that his right thumb still hurt.

Private treatment records reflect that in July 2007 the Veteran reported right thumb pain for the past several days.  He was diagnosed with flexor tendon entrapment of the right thumb secondary to inflammation.  An x-ray confirmed the presence of arthritis.  In January 2009 he reported pain and limited range of motion for 10 years and was referred to an orthopedist.  

In a January 2009 statement, the Veteran reported that he has current residuals of an in-service right thumb injury.  Specifically, he stated that he has no motion in this thumb and experiences pain.

Private treatment records reflect that in April 2010 the Veteran reported catching or locking of the right thumb since the 1980s.  He was diagnosed with longstanding right trigger thumb and early spurring of the interphalangeal joint.

At his June 2017 hearing, the Veteran reported that he injured his right thumb while serving in Germany.  He stated that it was jammed and permanently injured so that he could no longer bend it certain ways.

The Board finds that the evidence weighs against a finding that the Veteran's right thumb was injured in service.  The Veteran has consistently stated that he injured his right thumb during service in the early 1980s, but there is no record of that injury in his service treatment records.  Moreover, despite several disabilities being listed at his May 1996 separation examination, no mention is made of any thumb disability or symptoms.  The first indication of a thumb disability is from treatment records in 1999, and those records do not indicate that the injury was longstanding at that time.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's right thumb was injured in service.  Service connection is therefore denied.  Because the Board finds that the evidence does not establish that a relevant event, injury, or disease occurred in service, VA does not have a duty to provide a VA examination of the Veteran's thumb.


[CONTINUED ON THE NEXT PAGE]



ORDER

An evaluation in excess of 10 percent for residuals of a patellar fracture of the right knee with degenerative changes, for the period on appeal prior to October 7, 2014, is denied.

A separate evaluation for instability of the right knee, for the period on appeal prior to October 7, 2014, is denied.

An initial compensable evaluation for migraine headaches, for the period on appeal prior to October 7, 2014, is denied.

An initial evaluation in excess of 10 percent for asthma with asbestosis, for the period on appeal prior to October 3, 2013, is denied.

An evaluation in excess of 30 percent for asthma with asbestosis, for the period on appeal from October 3, 2013, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sleep apnea is granted.

Service connection for a sleep disorder, to include insomnia, and to include as due to Persian Gulf Syndrome, is denied.

New and material evidence has been presented, and the claim for service connection for a right thumb disability with flexor tendon entrapment is reopened; the appeal is granted to this extent only.

Service connection for a right thumb disability with flexor tendon entrapment is denied.


REMAND

Right Knee and Migraine Headaches

The Veteran seeks increases to his ratings for his right knee disability and his migraine headaches.  At his June 2017 hearing, he indicated that he had had recent treatment for these disabilities.  These records are not in the claims file, and VA treatment records have not been uploaded to the file since October 7, 2014.  Remand is therefore necessary for these issues for the period after October 7, 2014, to obtain these records.  If records indicate that any disability has worsened, a new VA examination must be provided.

Radiculopathy

The Veteran seeks an increase to his rating for radiculopathy of the right lower extremity.

At his November 2009 VA examination for his lumbar spine disability, the Veteran reported intermittent sharp spasms of radiating pain in the right leg.  In a January 2010 addendum, the examiner noted a positive Lasegue's sign on the right, muscle strength 4/5 throughout both lower extremities, and normal reflexes.  The examiner diagnosed degenerative changes of the lumbar spine with radiculopathy to the right leg.

At his September 2010 VA examination for his lumbar spine disability, the Veteran reported sharp pain radiating from the back into the right buttock and posterior thigh, stopping at the posterior aspect of the knee.  Reflexes and sensory testing were normal.  Muscle strength for flexion and extension of the knee was 4/5 and normal elsewhere with no atrophy and normal tone.

At his June 2017 hearing, the Veteran reported worsening radiculopathy, with excruciating sharp pains that go down the back of his right leg on a consistent basis.  

Neither the VA examination from November 2009 nor that from September 2010 sufficiently addresses the severity of the Veteran's radiculopathy.  Both examinations, focused on the lumbar spine disability, note the presence of radiculopathy without further analysis.  For these reasons, the Board finds that remand is necessary to provide the Veteran with a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, to include all VA treatment records since October 7, 2014.  Take the necessary steps to assist the Veteran in obtaining any private treatment records.

2.  If the newly-obtained records indicate that the Veteran's right knee disabilities or migraine headaches have worsened and are otherwise insufficient to fully and fairly evaluate these disabilities since October 7, 2014, schedule him for a VA examination(s) to determine the level of severity of the worsened disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination to determine the level of severity of his radiculopathy of the right lower extremity.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


